Citation Nr: 1531856	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right fifth
finger.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.  He also had a period of service in the inactive ready reserve (IRR) from December 1982 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011 and May 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for residuals of a fracture of the right fifth finger, entitlement to service connection for a right ankle disability, entitlement to service connection for a right knee disability, and entitlement to service connection for a lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral sensorineural hearing loss.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 
38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure while assigned to an air ground combat unit during active military duty.  See June 2006 Claim.

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes during active duty and at the time of the Veteran's separation in 1982.  However, the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he served as a rifleman for over two years.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran was afforded a VA audiology examination in April 2012.  The examination report does not reflect that the examiner inquired as to the onset of the Veteran's hearing loss.  However, the report does show that the Veteran reported that his tinnitus started shortly after a training exercise in service.  He was diagnosed with sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  His only rationale was that there was no evidence of hearing loss in service.  However, the examiner opined that the Veteran's reported tinnitus was at least as likely as not caused by or a result of military noise exposure simply because the Veteran reported that it started shortly after a training exercise in service.

As noted above, there is no evidence of hearing loss for VA compensation purposes in service.  However, the Board's inquiry does not end there.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection is possible for a disability first identified after service.  
38 C.F.R. § 3.303(d).  The April 2012 examiner did not provide an opinion as to whether the currently diagnosed bilateral sensorineural hearing loss, identified after service, is related to a disease or injury, including noise exposure, in service.  Therefore, the Board finds that the opinion is inadequate for evaluation purposes. 

The Veteran was afforded another VA examination in August 2014, in accordance with the Board's May 2014 remand directives.  The examiner continued the diagnosis of bilateral sensorineural hearing loss, and opined that the hearing loss was less likely than not caused by or a result of an event in military service.  Essentially, his rationale was that there was no evidence of any significant changes in hearing during military service, despite the fact that the Veteran had a military occupational specialty (MOS) that carried a high probability of noise exposure.  However, during the same examination, the examiner opined that given the significant noise exposure associated with the Veteran's MOS, his tinnitus was more likely than not caused by or a result of military noise exposure.  The only explanation the examiner gave for finding that the Veteran's tinnitus was related to his history of noise exposure in the military and not his hearing loss, was that the Veteran had mild hearing loss at 6000 hertz at the time of his discharge in 1982.  The Board finds that the examiner did not adequately explain why the Veteran's current bilateral sensorineural hearing loss, which is more severe than noted at the time of his discharge in 1982, is not related to his military noise exposure when his current tinnitus is.  Therefore, the Board finds that the August 2014 VA examiner's nexus opinion lacks probative value, and would not be a sufficient to basis upon which to deny service connection.

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements and on VA examination that he was exposed to noise during active duty in an air ground combat unit during military service. Therefore, the Board finds the Veteran's reports credible.  He has also provided competent evidence of a continuity of symptomatology.  
Moreover, while the 2014 examiner's opinion as to nexus was inadequate, the examiner also found that the Veteran had significant noise exposure in service and noted that he mild hearing loss at separation. 

Weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  Thus, resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014).

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014).

Residuals of Fracture of the Right Fifth Finger

Service treatment records show that in March 1981 the Veteran injured his right hand in a fight.  X-rays showed a non-displaced fracture of the proximal base of the right 5th metacarpal.

The Veteran was afforded a VA examination in December 2012, in accordance with the Board's April 2011 remand directives.  The examiner acknowledged that the service treatment records noted a fracture of the right 5th metacarpal with cast application.  However, he opined that because there had been no complaints related to the hand/finger since 1981, a chronic right hand disability had not been established.  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology related to his right hand injury after his discharge.

Right Ankle Disability

Service treatment records show that in January 1980 the Veteran suffered a right ankle strain.  In October 1980, the Veteran complained of shin splints in his right leg.  In September 1981, he fractured his right fibula at the ankle. 

The Veteran was afforded a VA examination in December 2012, in accordance with the Board's April 2011 remand directives.  The examiner diagnosed degenerative joint disease of the right ankle based on X-ray results, and opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that although service treatment records indicate a right distal fibula fracture, the last evidence of complaints regarding this injury was in 1982, approximately 30 years ago, and therefore, no chronic condition was established.  The Board finds that essentially, the examiner acknowledged the Veteran's right ankle injury in service, but opined that as there was no evidence of right ankle problems for many years (30) after his discharge, the Veteran's currently diagnosed right ankle disability is not related to his documented in-service right ankle injury.  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology related to his right ankle injury after his discharge or whether the Veteran's current degenerative joint disease was traumatic in nature and due to the right fibula fracture near the ankle in service.

Right Knee Disability

As noted above, service treatment records show complaints of shin splints in the right leg in October 1980 and right ankle injuries.  There is no specific treatment for the right knee, however, there are complaints of constant right leg pain in September 1981.  At the time of the complaints, it was noted that the Veteran had a history of a right fibula fracture.  

The Veteran's right knee was also evaluated during the aforementioned December 2012 VA examination.  The examiner diagnosed degenerative joint disease of the right knee based on X-ray evidence, and opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  His rationale with regard to the right knee was that as there was no evidence of right knee pain in service or since discharge, there was no chronic right knee disability.  However, the Board notes that, as stated, the Veteran did complain or right leg pain in service, and he has reported in statements and during examination that he has had right knee pain and problems since his active military service.  The Board notes that the VA examiner did not consider the Veteran's reports of right leg pain in service and his reports of continuity of symptomology after his discharge.
The Board finds that the December 2012 VA examiner's opinions with regard to the claimed right hand disability, right ankle disability and right knee disability, are inaccurate.  In this regard, the Board notes that it is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  The December 2012 examiner did not provide an adequate opinion as to whether the right hand, right ankle, or right knee disabilities identified after service were related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that the VA examiner did not consider the Veteran's reports of continuity of symptomology and treatment following his in-service right hand disability, right ankle injury, and right leg pain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinions are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding his in-service right hand injury, right ankle injury, and reported right leg pain, as well as the onset and nature of his right hand, ankle and leg/knee symptoms.  The Veteran's reports provide competent and credible evidence of a right hand injury, right ankle injury, and right leg/knee injury during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of a right hand and right ankle injury and right hand, right ankle and right leg symptoms in service. 

As such, the Board finds that a remand for new examinations and medical opinions as to the etiology of the Veteran's current right hand disability, right ankle disability and right knee disability are necessary.  See 38 C.F.R. § 4.2 (2014).  In rendering the new opinions, the examiners should consider the Veteran's statements regarding the occurrence of his right hand disability, right ankle disability and right knee disability, in addition to his statements regarding the continuity of symptomatology for each disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Lumbar Spine Disability

The Veteran contends that he sustained a low back injury during a motor vehicle accident during a period of service in the Marine Reserves from 1982 to 1985.  

Available treatment reports from the Texas Department of Criminal Justice dated from January 1996 through July 2006 show complaints of low back pain, but no diagnosis of a low back disability, and no indication that the reported back pain is related to Veteran's military service, including service in the IRR.  

The RO has confirmed that the Veteran's service from December 1982 to December 1985 was inactive ready reserve (IRR) service.  However, the record does not reflect that the RO has attempted to obtain records of treatment for the Veteran during this period of IRR service from December 1982 to December 1985.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2). 

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Marine Individual Reserve Support Organization (MIRSO) of Marine Forces Reserve (MARFORRES) or other appropriate federal custodian of records of the Marine Reserves any records of treatment for the Veteran during his period of duty in the IRR from December 1982 to December 1985.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA examination to determine the etiology of his current residuals of a fracture of the right fifth finger.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current residuals of the fracture of the right fifth finger is related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  Specifically, it is symptoms not treatment that are significant, and the examiner should consider the Veteran's reports of symptoms since service. If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his current right ankle disability.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right ankle disability is related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  Specifically, it is symptoms not treatment that are significant, and the examiner should consider the Veteran's reports of symptoms since service. If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of his current right knee disability.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability is related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions. Specifically, it is symptoms not treatment that are significant, and the examiner should consider the Veteran's reports of symptoms since service. If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completion of the above development, review the claims file and undertake any further development indicated.  This shall include, if deemed necessary, affording the Veteran an appropriate VA examination to determine the nature, extent onset, and etiology of any lumbar spine disability found to be present.

6.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


